Per Curiam.
Gerardo Martinez-Segura appeals an order summarily denying his rule 3.850 motion. Consistent with the State's concession, we reverse in part. The trial court erred in summarily denying as to grounds four and five, which alleged ineffective assistance of counsel based on counsel's advice (or lack of advice) regarding the deportation consequences of Martinez-Segura's plea. On remand, the trial court must either attach records conclusively refuting these allegations or hold an evidentiary hearing. As to the remaining grounds, we affirm.
AFFIRMED in part and REVERSED in part.
Rowe, Bilbrey, and Winsor, JJ., concur.